DETAILED ACTION
This office action is in response to applicants communication received on 3/17/2021.

This action is final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on 9/13/2017 is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues:
Mufasu does not teach or suggest this limitation for similar reasons. As a review of the video shows, it does not teach "programmatically identifying, based on an orientation of the 3D model, a location for an escape hole on an exterior surface of the 3D model" as claim 1 recites.

Examiner response:
 the user can rotate the item and then adjust the hollowing.






    PNG
    media_image1.png
    668
    1155
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 5, 9, 19-20, and 22-23 are rejected under 35 U.S.C. 103 over CubifyFan “Cubify Software Tutorial”, June 5, 2012, https://www.youtube.com/watch?v=-_zY0jQ1NiU. hereinafter, “Cubifyfan” in view of Mufasu CAD, Published on May 9, 2014 https://www.youtube.com/watch?v=qCr-PihAUe8 . 

Regarding claim 1, Cubifan teaches:
1. (Original) A computer-implemented method for providing, 

on a user device, a set of user interfaces related to a 3D printing validation and optimization process, the method comprising: 


receiving an input data file representing an 3D model; 

(Cubifyfan [2:06-2:10]:  Client teaches of importing a .stl file into a workspace)


    PNG
    media_image2.png
    799
    1182
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    789
    1166
    media_image3.png
    Greyscale


analyzing the 3D model to identify one or more printability issues each associated with a corresponding portion of the 3D model; and 
(Cubifan [2:10] Teaches of a heal option that fixes any printing issues)


    PNG
    media_image4.png
    780
    1156
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    784
    1145
    media_image5.png
    Greyscale





causing a first user interface to be provided on the user device, wherein the first user interface includes a first set of user interface features for displaying a first rendering of the 3D model, 

(Cubifan: 1:40 Teaches of a bed that you can place an object on and allows to view different angles of an object by rotation and moving the bed)



    PNG
    media_image6.png
    773
    1123
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    817
    1133
    media_image7.png
    Greyscale




a second set of user interface features for manipulating the displayed first rendering of the 3D model, 

(Cubifan: 3:15 Contains tools in the bottom left a user selects and gives different views)


    PNG
    media_image8.png
    895
    1432
    media_image8.png
    Greyscale




(Cubifan: 4:03 Contains tools in the bottom such as model info that gives info of a 3D object)

a third set of user interface features for displaying information regarding the 3D model, and 


    PNG
    media_image9.png
    895
    1432
    media_image9.png
    Greyscale


a fourth set of user interface features for receiving user input for customizing the 3D printing validation and optimization process of the 3D model.  

(Cubifan: Teaches of a user not liking having the z index over 141 and using orient scale to make any adjustments to an object such as lowering the Z index from 141 to 138 for better printing)



    PNG
    media_image10.png
    895
    1432
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    895
    1432
    media_image11.png
    Greyscale

Adjusting the scaling, 

the user input including a specification of a desired 3D printer model or a desired 3D printing service ([5:39] teaches of adjusting a model to be below 140mm); 


    PNG
    media_image11.png
    895
    1432
    media_image11.png
    Greyscale


and in response to receiving the user input for customizing the 3D printing validation and optimization process of the 3D model from the user device over the network, generating a 3D printable output file for transmission over the network to the user device ([8:26] teaches of wirelessly printing a cube file), 

Cubifan does not appear to teach:
wherein the fourth set of user interface features includes a hollowing adjustment tool for receiving a first user input relating to a hollowing adjustment and generating the 3D printable output file comprises performing a hollowing process that includes identifying a location for an escape hole on an exterior surface of the 3D model based on an orientation of the 3D model and generating an inner surface within the 3D model based on the first user input relating to the hollowing adjustment.

programmatically identifying, based on an orientation of the 3D model.
however Mufasu teaches:

wherein the fourth set of user interface features includes a hollowing adjustment tool for receiving a first user input relating to a hollowing adjustment and generating the 3D printable output file comprises performing a hollowing process that includes identifying a location for an escape hole on an exterior surface of the 3D model based on an orientation of the 3D model and generating an inner surface within the 3D model based on the first user input relating to the hollowing adjustment.  ([0:42-1:05]Teaches of adjusting the hollowing by entering a value)

programmatically identifying, based on an orientation of the 3D model (1:12 user can rotate the item and view escape hole ).


    PNG
    media_image12.png
    650
    1135
    media_image12.png
    Greyscale

11
    PNG
    media_image13.png
    660
    1151
    media_image13.png
    Greyscale


    PNG
    media_image1.png
    668
    1155
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software a hollowness tool as taught by Mufasu for a better result of allowing for shells to be created easier. 

Regarding claim 5, Cubify teaches:
5. (Original) The computer-implemented method of claim 1, wherein the second set of user interface features includes controls to move, rotate, or scale the first rendering of the 3D model displayed in the first set of user interface features (Cubifan: 3:15 Contains tools in the bottom left a user selects and gives different views, see the images of claim 1)

Regarding claim 9, Mufasu teaches:
(Mufaso
[0:42-1:30]Teaches of adjusting the hollowing by entering a value)

    PNG
    media_image12.png
    650
    1135
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    660
    1151
    media_image13.png
    Greyscale


    PNG
    media_image1.png
    668
    1155
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software a hollowness tool as taught by Mufasu for a better result of allowing for shells to be created easier. 



Claim 19 and 20 are similar to claim 1 and rejected for similar reasons.


Regarding claim 22, Cubifan does not appear to teach claim 22, however Mufasu teaches:
22. (New) The computer-implemented method of claim 1, wherein identifying a location for an escape hole on an exterior surface of the 3D model based on an .  ([0:42-1:05]Teaches of adjusting the hollowing by entering a value)

    PNG
    media_image12.png
    650
    1135
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    660
    1151
    media_image13.png
    Greyscale


    PNG
    media_image1.png
    668
    1155
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software a hollowness tool as taught by Mufasu for a better result of allowing for shells to be created easier. 

Claim 23 is similar in scope to claim 22 and rejected for similar reasons.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in view of Schmidt US 2015/0151493.

Regarding claim 3, Cubifan does not teach of color coding printability issues, however Schmidt teaches:
3. (Original) The computer-implemented method of claim 1, wherein portions of the 3D model not associated with any of the one or more printability issues are rendered and displayed in the first set of user interface features in a default color; and 


Attorney Docket: MXDM.P001Page 2 of 8 Application No: 15/703,838wherein portions of the 3D model associated with any of the one or more printability issues are rendered and displayed in the first set of user interface features in one or more colors other than the default color.  ([0054], Fig. 5 teaches of highlighting overhangs allowing for a user to [0083] assists a user to add support posts to the object)

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Schmidt before him before the effective filing date of the claimed invention, to modify the 3D software to include highlighting overhangs as taught by . 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in view of Schmidt US 2015/0151493 in view of Sylor US 2002/0186238.

Regarding claim 4, Sylor teaches:
4. (Original) The computer-implemented method of claim 3, wherein the default color is green and the one or more colors other than the default color include red and yellow ([0135] teaches of green as a default color and red and yellow as severities for warnings).  

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Sylor before him before the effective filing date of the claimed invention, to modify the 3D software to include highlighting in red and yellow as taught by Sylor for a predictable of making the warnings and severe problems in easier to see colors other than darker shading. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in view of Couture 2006/0017721.

Regarding claim 6, Cubify teaches:
6. (Original) The computer-implemented method of claim 1, wherein the information regarding the 3D model includes information regarding the one or more printability issues, 
(Cubifan [5:39]: Teaches of a user worried about the printing of a 3d object so lowers the Z index height) 

    PNG
    media_image11.png
    895
    1432
    media_image11.png
    Greyscale


information regarding dimensions of the 3D model (see above shows axis’ X and Y for dimensions), 


Cubify does not teach of triangle and vertex information, However Couture teaches:


(Couture: [0049] teaches of a displaying a vertex count and triangle count of an object).  

    PNG
    media_image14.png
    933
    817
    media_image14.png
    Greyscale




. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in view of Mufasu in view of Amin US 6,922,816.

Regarding claim 8, the cited prior art doesn’t appear to teach of an adjustable bar, however Amin teaches:
8. (Original) The computer-implemented method of claim 7, wherein the hollowing adjustment tool is rendered as an adjustable slider bar. (Amin: [Abstract] teaches of using a slider it would be obvious to make adjustments)
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Amin before him before the effective filing date of the claimed invention, to modify the shell software to include a slider for shell adjustments as taught by Amin for a predictable result of increasing the ease of use of input. 


Claim 10, 12, 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in view of Sanches US 2018/0024731.


Regarding claim 10, Cubifan teaches:


performing at least a portion of the 3D validation and optimization process to generate a validated 3D model (Cubifan: [3:41] teaches of a heal operation); 


    PNG
    media_image5.png
    784
    1145
    media_image5.png
    Greyscale



Cubifan does not teach displaying both the processed and 3D model, however Sanches teaches:

causing a second user interface to be provided on the user device, wherein the second user interface includes a fifth set of user interface features for displaying a second rendering of the 3D model and a rendering of the validated 3D model and a sixth set of user interface features for manipulating the content displayed in the fifth set of user (Sanches: [0182] teaches of displaying an amended document next to an original document).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software displaying both a completed document and n original document as taught by Sanches for a better result allowing for a user to compare the documents visually easier. 

Regarding claim 12, Sanches teaches:
12. (Original) The computer-implemented method of claim 10, wherein the second rendering of the 3D model and the rendering of the validated 3D model are displayed within the fifth set of user interface features contemporaneously (Sanches: [0192] teaches of displaying an amended document next to an original document).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software displaying both a completed document and n original document as taught by Sanches for a predictable result allowing for a user to compare the documents visually easier. 


Regarding claim 14, Cubify teaches:
14. (Currently Amended) The computer-implemented method of claim 10, wherein the sixth set of user interface features for manipulating content displayed in the fifth set of 
(bed allows for rotating and moving an object).  

    PNG
    media_image7.png
    817
    1133
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    817
    1133
    media_image7.png
    Greyscale



Regarding claim 15, Cubify teaches:
15. (Original) The computer-implemented method of claim 14, wherein the second rendering of the 3D model and the rendering of the validated 3D model are moved, rotated, or scaled synchronously by the controls of the sixth set of user interface features.  (Cubifan: 3:15 Contains tools in the bottom left a user selects and gives different views, see the images of claim 1)




Regarding claim 17, Cubify teaches:
17. (Original) The computer-implemented method of claim 10, wherein the second user interface further includes an eighth set of user interface features for receiving user input for customizing the 3D printing validation and optimization process.  


    PNG
    media_image11.png
    895
    1432
    media_image11.png
    Greyscale







Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in view of Sanches in view of Zeiger US 8,314,790.

Regarding claim 11, Zeiger teaches:
(Col. 7 lines 30-53, Fig. 4A teaches of a 3D modeling software in a web browser).  

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Zeiger before him before the effective filing date of the claimed invention, to modify the 3D software to include it in a web browser as taught by Zeiger for a predictable of increasing the use of use whereby multiple applications are in one browser allowing for a user to do multiple things within a web browser. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in view of Sanches in view of Schmidt US 2015/0151493.

Regarding claim 13, Cubifan doesn’t teach of color coding, however Schmidt teaches:

13. (Original) The computer-implemented method of claim 10, 

wherein portions of the 3D model not associated with any of the one or more printability issues are rendered and displayed in the fifth set of user interface features in a default color (Schmidt: [73-84], Fig. 4 non darkened color); 
wherein portions of the 3D model associated with any of the one or more printability issues are rendered and displayed Attorney Docket: MXDM.P001Page 4 of 8 Application No: 15/703,838in the fifth set of user interface features in one or more colors other than the default color; wherein a portion of the validated 3D model associated with a printability issue resolved by the 3D printing validation and ([73-84], Fig. 4 darkened color, teaches of using darkened color for objects that have a large overhang and may need support beams).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Schmidt before him before the effective filing date of the claimed invention, to modify the 3D software to shading as taught by Schmidt for a better result of increasing the ease of use of the system. 


Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in view of Sanches US 2018/0024731 in view of Schmidt in view of Couture.

Regarding claim 16, Schmidt teaches:
16. (Original) The computer-implemented method of claim 10, wherein the second user interface further includes a seventh set of user interface features for displaying side-by-side comparisons of information regarding the 3D model and the validated 3D model, including: 

a side-by-side comparison of the one or more printability issues of the 3D model and any printability issues identified in the validated 3D model ([73-84], Fig. 4 darkened color, teaches of using darkened color for objects that have a large overhang and may need support beams, Sanches above in claim 10 teaches of the side by side comparison).  

 

Couture teaches:

a side-by-side comparison of dimensions of the 3D model and dimensions of the validated 3D model, and  Attorney Docket: MXDM.P001Page 5 of 8 Application No: 15/703,838a side-by-side comparison of respective triangle counts and vertex counts of the 3D model and the validated 3D model.  (Couture: [0049] teaches of a displaying a vertex count and triangle count of an object).  

    PNG
    media_image14.png
    933
    817
    media_image14.png
    Greyscale


(Couture: [0049] teaches of a displaying a vertex count and triangle count of an object).  







Regarding claim 18, Couture teaches:
18. (Original) The computer-implemented method of claim 17, wherein the eighth set of user interface features includes re- performing at least a portion of the validation and optimization process based on user input received via the eight set of user interface features.  (Couture: [0049] teaches of a displaying a vertex count and triangle count of an object).  


It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software to include triangle and vertex counts as taught by Couture for a predictable result of allowing a user an easy method to see relevant information of a 3D model. 



    PNG
    media_image14.png
    933
    817
    media_image14.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-9866, agendas can be sent to examiner Norris’ fax or emailed if form PTO/SB/439 is uploaded to the file wrapper https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  The examiner can normally be reached on 12PM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/BENJAMIN J NORRIS/Examiner, Art Unit 2177   


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177